Name: Commission Regulation (EC) No 886/2009 of 25 September 2009 concerning the authorisation of the preparation of Saccharomyces cerevisiae CBS 493.94 as a feed additive for horses (holder of authorisation Alltech France) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: food technology;  marketing;  health;  agricultural activity;  means of agricultural production
 Date Published: nan

 26.9.2009 EN Official Journal of the European Union L 254/66 COMMISSION REGULATION (EC) No 886/2009 of 25 September 2009 concerning the authorisation of the preparation of Saccharomyces cerevisiae CBS 493.94 as a feed additive for horses (holder of authorisation Alltech France) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. (2) In accordance with Article 7 of Regulation (EC) No 1831/2003, an application was submitted for the authorisation of the preparation set out in the Annex to this Regulation. That application was accompanied by the particulars and documents required under Article 7(3) of Regulation (EC) No 1831/2003. (3) The application concerns the authorisation of the preparation Saccharomyces cerevisiae CBS 493.94 as a feed additive for horses, to be classified in the additive category zootechnical additives. (4) The use of that preparation was provisionally authorised for horses by Commission Regulation (EC) No 1812/2005 (2). (5) The European Food Safety Authority (the Authority) concluded in its opinion of 4 March 2009 that the preparation of Saccharomyces cerevisiae CBS 493.94 does not have an adverse effect on animal health, human health or the environment and that the use of that preparation can have a significant benefit on fibre digestion (3). The Authority did not consider that there is a need for specific requirements of post-market monitoring. It also verified the report on the method of analysis of the feed additive in feed submitted by the Community Reference Laboratory set up by Regulation (EC) No 1831/2003. (6) The assessment of that preparation shows that the conditions for authorisation, provided for in Article 5 of Regulation (EC) No 1831/2003, are satisfied. Accordingly, the use of that preparation should be authorised, as specified in the Annex to this Regulation. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The preparation specified in the Annex, belonging to the additive category zootechnical additives and to the functional group digestibility enhancers, is authorised as an additive in animal nutrition subject to the conditions laid down in that Annex. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 18.10.2003, p. 29. (2) OJ L 291, 5.11.2005, p. 18. (3) The EFSA Journal (2009) 991, pp. 1-14. ANNEX Identification number of the additive Name of the holder of authorisation Additive Composition, chemical formula, description, analytical method Species or category of animal Maximum age Minimum content Maximum content Other provisions End of period of authorisation CFU/kg of complete feedingstuff with a moisture content of 12 % Category of zootechnical additives. Functional group: digestibility enhancers 4a1704 Alltech France Saccharomyces cerevisiae CBS 493.94 Additive composition: Preparation of Saccharomyces cerevisiae CBS 493.94 containing a minimum of: solid form 1 Ã  109 CFU/g additive Characterisation of the active substance: Saccharomyces cerevisiae CBS 493.94 Analytical method (1): Enumeration: pour plate method using chloramphenicol glucose yeast extract agar Identification: polymerase chain reaction (PCR) method Horses  1,6 Ã  109  1. In the directions for use of the additive and premixture, indicate the storage temperature, storage life and stability to pelleting. 2. Recommended dose: 4,7 Ã  109 CFU/kg of complete feedingstuff. 16 October 2019 (1) Details of the analytical methods are available at the following address of the Community Reference Laboratory: www.irmm.jrc.be/crl-feed-additives